DETAILED ACTION
Status of the Application
Claims 1-15 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 05/08/2020, 04/19/2021, and 09/24/2021 have been taken into account.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 is objected to because of the following informalities:  Claim 13 recites “the apparatus is configured in the open position based on a two-step process”. This should read -- the apparatus is configured to be placed in the open position by a two-step process—(emphasis added). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of movable pin guide grooves" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a nominal position along a vertical axis in which the movable pin may naturally settle” (emphasis added). The term “may” is indefinite as it is not clear if the limitation is being claimed or not.
Claims 4 and 5 each recite “a non-linear portion”. – It is unclear if this portion is in addition to the angled portion or part of the angled portion. For purposes of examination, it has been interpreted as being in addition to the angled portion.
Claim 5 recites that the grooves comprise “an S-shaped groove profile” having “an intermediate portion positioned in between two non-linear portions”, yet is dependent upon claim 4 which has already recited one non-linear portion. Claim 6 is dependent upon 5 and introduces that the grooves comprise “two moveable pin grooves comprising an S-shaped groove profile”. As such, claim 4 introduces “a non-linear portion”, claim 5 introduces “an S -shaped groove profile” and “two non-linear portions”, and claim 6 introduces “an S-shaped groove profile” and it is therefore unclear if the non-linear portions of claim 5 include the non-linear portion of claim 4 and if the S-shaped groove profile of claim 6 is the same as the profile of claim 5. In other words, the claims are dependent upon each other, but introduce previously recited elements as if they are being newly recited rather than further limited.
Claim 5 recites “the vertical portion comprises an intermediate portion positioned in between two non- linear portions”. – It is unclear how a vertical portion can have non-linear elements.
Claim 8 recites “a movable pin axis”. - It is unclear if this is the axis of the movable pin in claim 1 or a separate pin.
	Claim 12 recites “a concave horizontal surface extending vertically in the direction of the one or more arms”. – It is unclear how a concave surface can be horizontal and furthermore how a horizontal surface can extend vertically.
Claim 14 recites the limitation "the two opposite arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites “a button interface”. – It is unclear if this element is the same as the “button element” recited in claim 13. For purposes of examination, it has been interpreted as the same element.
	Claims 2-3, 6-7, 9-11, and 13 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US Patent No. 2,817,556).
Regarding Claim 1, White discloses a horizontal lifeline shuttle apparatus, comprising: an attachment portion (White: Fig. 1-3; 48); and a body portion (White: Fig. 1-3; 12, 14), the body portion comprising: a fixed jaw (White: Fig. 1-3; 12); a moveable jaw (White: Fig. 1-3; 14); and a plurality of moveable pin grooves (White: Fig. 1-3; 32), at least one of the plurality of moveable pin grooves comprising a vertical portion (White: Fig. 1-3; 34) and an angled portion (White: Fig. 1-3; 36); wherein at least a portion of a moveable pin (White: Fig. 1-3; 40) is disposed within each of the plurality of moveable pin guide grooves such that a range of motion of the moveable pin is defined at least in part by the plurality of moveable pin grooves; wherein the vertical portion of the at least one of the plurality of moveable pin grooves is configured to provide a nominal position along a vertical axis in which the moveable pin may naturally settle so as to at least partially mitigate one or more effects of production variability.
Regarding Claim 2, White discloses the apparatus of claim 1, wherein the body portion further comprises a cable channel (White: Fig. 1-3; 22) defined by at least a portion of the fixed jaw (White: Fig. 1-3; 12) and at least a portion of the moveable jaw (White: Fig. 1-3; 14); wherein the body portion is configured to at least partially surround a portion of a cable so as to retain the portion of the cable within the cable channel.
Regarding Claim 4, White discloses the apparatus of claim 1, wherein the at least one of the plurality of moveable pin grooves comprising the vertical portion (White: Fig. 1-3; 34) further comprises a non-linear portion.
Regarding Claim 7, White discloses the apparatus of claim 1, wherein the attachment portion (White: Fig. 1-3; 48) is configured to be rotatable 90 degrees relative to a vertical axis to an at least substantially horizontal position on either side of the body portion (White: Fig. 1-3; 34).
Regarding Claim 8, White discloses the apparatus of claim 7, wherein the attachment portion (White: Fig. 1-3; 48) is rotatable about a moveable pin axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lara (US Patent No. 6,467,574) in view of Wurzer (US Pub. No. 2013/0247339).
Regarding Claim 1, Lara discloses horizontal lifeline shuttle apparatus, comprising: an attachment portion (Lara: Fig. 1-5; 20-21, 25); and a body portion (Lara: Fig. 1-2; 1), the body portion comprising: a fixed jaw (Lara: Fig. 1-5; 3); a moveable jaw (Lara: Fig. 1-8; 5); and a plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27), at least one of the plurality of moveable pin grooves comprising an angled portion; wherein at least a portion of a moveable pin (Lara: Fig. 1-5; 25) is disposed within each of the plurality of moveable pin guide grooves such that a range of motion of the moveable pin is defined at least in part by the plurality of moveable pin grooves.
Lara fails to disclose at least one of the plurality of moveable pin grooves comprising a vertical portion and an angled portion; wherein the vertical portion of the at least one of the plurality of moveable pin grooves is configured to provide a nominal position along a vertical axis in which the moveable pin may naturally settle so as to at least partially mitigate one or more effects of production variability. However, Wurzer teaches a moveable pin groove (Wurzer: Fig. 10; 19) comprising a vertical portion (Wurzer: Annotated Fig. 10; V) and an angled portion (Wurzer: Annotated Fig. 10; A1, A2); wherein the vertical portion of the moveable pin groove is configured to provide a nominal position along a vertical axis in which a moveable pin (Wurzer: Fig. 10; 27) may naturally settle so as to at least partially mitigate one or more effects of production variability.
Lara and Wurzer are analogous because they are from the same field of endeavor or a similar problem solving area e.g. line anchors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves in Lara with the vertical portion from Wurzer, with a reasonable expectation of success, in order to provide a middle portion of the slots having a configuration which holds the pin in an intermediate position, thereby helping prevent unwanted opening or closing of the apparatus (Wurzer: [0060]-[0061]).
Regarding Claim 2, Lara, as modified, teaches the apparatus of claim 1, wherein the body portion (Lara: Fig. 1-2; 1) further comprises a cable channel (Lara: Fig. 1-2, 6; 2) defined by at least a portion of the fixed jaw (Lara: Fig. 1-5; 3) and at least a portion of the moveable jaw (Lara: Fig. 1-5; 5); wherein the body portion is configured to at least partially surround a portion of a cable so as to retain the portion of the cable within the cable channel (Lara: Fig. 6-8).
Regarding Claim 3, Lara, as modified, teaches the apparatus of claim 1, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) comprises: an eyelet; and the moveable pin (Lara: Fig. 1-5; 25), the moveable pin being fixedly disposed between two opposite arms (Lara: Fig. 1-5; 20).
Regarding Claim 4, Lara, as modified, teaches the apparatus of claim 1, wherein the at least one of the plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27) comprising the vertical portion (Wurzer: Annotated Fig. 10; V) further comprises a non-linear portion. [Note: When modified with the central vertical portion of Wurzer, the grooves of Lara comprise the claimed shape.]
Regarding Claim 5, Lara, as modified, teaches the apparatus of claim 4, wherein the at least one of the plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27) comprising the vertical portion comprises an S-shaped groove profile, wherein the vertical portion (Wurzer: Annotated Fig. 10; V) comprises an intermediate portion positioned in between two non- linear portions. [Note: When modified with the central vertical portion of Wurzer, the grooves of Lara comprise the claimed shape.]
Regarding Claim 6, Lara, as modified, teaches the apparatus of claim 5, wherein the at least one of the plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27)  comprising the vertical portion (Wurzer: Annotated Fig. 10; V) comprises two moveable pin grooves comprising an S-shaped groove profile, the two moveable pin grooves comprising an S-shaped groove profile being arranged in opposite directions and positioned such that the respective vertical portions of each of the two moveable pin grooves comprising an S- shaped groove profile are coaxially aligned. [Note: When modified with the central vertical portion of Wurzer, the grooves of Lara comprise the claimed shape.]
Regarding Claim 7, Lara, as modified, teaches the apparatus of claim 1, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) is configured to be rotatable 90 degrees relative to a vertical axis to an at least substantially horizontal position on either side of the body portion (Lara: Fig. 1-2; 1).
Regarding Claim 8, Lara, as modified, teaches the apparatus of claim 7, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) is rotatable about a moveable pin axis.
Regarding Claim 13, Lara, as modified, teaches the apparatus of claim 1, wherein the apparatus is configurable between an open position, a closed position, and a standard position (Lara: Fig. 6-8); wherein the apparatus is configured in the open position based on a two-step process comprising a compression of a button element (Lara: Fig. 1-5; 11) and a vertical displacement of the moveable pin (Lara: Fig. 1-5; 25), the vertical displacement of the moveable pin resulting at least in part from a force applied to the attachment portion (Lara: Fig. 1-5; 20-21, 25).
Regarding Claim 14, Lara, as modified, teaches the apparatus of claim 13, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) further comprises a bracket (Lara: Fig. 1-5, Annotated Fig. 2; 21, B) disposed between the two opposite arms (Lara: Fig. 1-5; 21) of the attachment portion, the bracket being configured to facilitate an execution of the two-step process by a user using a single hand.
Regarding Claim 15, Lara, as modified, teaches the apparatus of claim 14, wherein the bracket (Lara: Fig. 1-5, Annotated Fig. 2; 21, B) is positioned so as to at least partially block a button interface (Lara: Fig. 1-5; 11)  from unwarranted user interaction when the attachment portion is rotated to an at least substantially horizontal position.

    PNG
    media_image1.png
    665
    583
    media_image1.png
    Greyscale

I: Wurzer; Annotated Fig. 10

    PNG
    media_image2.png
    559
    482
    media_image2.png
    Greyscale

II: Lara; Annotated Fig. 2

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lara (US Patent No. 6,467,574) in view of Wurzer (US Pub. No. 2013/0247339) as applied to claim 7 above, and further in view of Slagle (US Patent No. 9,759,244).
Regarding Claim 9, Lara, as modified, teaches the apparatus of claim 7, but fails to disclose an attachment portion that is lockable in the at least substantially horizontal position via an engagement of at least a portion of the attachment portion with the body portion.
However, Slagle teaches an attachment portion (Slagle: Fig. 2, 6; 32) that is lockable in an at least substantially horizontal position via an engagement of at least a portion (Slagle: Fig. 2, 6; 68) of the attachment portion with a body portion (Slagle: Fig. 2, 6; 30).
Lara and Slagle are analogous because they are from the same field of endeavor or a similar problem solving area e.g. minimizing functional error of clamping operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body and arms of the attachment portion in Lara with the attachment portion profile and body surface from Slagle, with a reasonable expectation of success, in order to provide an attachment portion structure that allows a user to position the pivot pin at a number of desired positions with respect to the body, thereby enabling a user to accurately actuate and hold the apparatus to a desired position (Slagle: Col. 1, Ln. 51-67; Col. 2, Ln. 1-8).
Regarding Claim 10, Lara, as modified, teaches the apparatus of claim 9, wherein the at least a portion (Slagle: Fig. 2; 68) of the attachment portion (Lara: Fig. 1-5; 20-21, 25) comprises one or more of the opposite arms (Lara: Fig. 1-5; 20) of the attachment portion.
Regarding Claim 11, Lara, as modified, teaches the apparatus of claim 10, wherein the engagement of the at least a portion of the attachment portion (Lara: Fig. 1-5; 20-21, 25) with the body portion (Lara: Fig. 1-2; 1) comprises a surface of each of the one or more arms being configured in an at least substantially flush arrangement against a bottom surface (Slagle: Fig. 6; 54, 58) of one or more outer portions of the body portion.
Regarding Claim 12, Lara, as modified, teaches the apparatus of claim 11, wherein at least one of the bottom surfaces (Slagle: Fig. 6; 54, 58) of the one or more outer portions of the body portion (Lara: Fig. 1-2; 1) comprises a concave horizontal surface extending vertically in the direction of the one or more arms (Lara: Fig. 1-5; 20).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631